Title: From George Washington to Major General Horatio Gates, 25 October 1778
From: Washington, George
To: Gates, Horatio


          
            Sir.
            Head Quarters Fredericksburgh 25th Otbr 1778.
          
          In my last of the 24th, I advised you of the sailing of a fleet from the hook on the 19th and early the 20th supposed to contain those troops which we had repeatedly heard were embarked. I have just received advices thro’ different channels, and which cannot but be certain and authentic, that there were none but invalids and officers of reduced corps on board—and that the troops which had embarked, were still on the 23d instant in New-york harbour. They are fixed at 10 or 12 Regiments of British and 5 or 6 of the New levies. I am Sir your most hble servt
          
            Go: Washington
          
        